DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant’s Second Preliminary Amendment, filed 09/09/2021, has been entered.

    Claims 1, 3, 4, 10 and 21 have been canceled.

     Claims 2, 6 and 14 and 16 have been amended  

      Claims 2, 5-9, 11 and 13-20 are pending.

                                                   EXAMINER'S AMENDMENT

3.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

4.  The title has been replaced with:
--  ANTI-CD40 ANTIBODY AND METHODS FOR BLOCKING CD40-CD40L 
     SIGNALING  -- .  

                                                  REASONS FOR ALLOWANCE

5. The following is an Examiner's Statement of Reasons for Allowance:  

    Due to high polymorphism of antibodies, the claimed RM8G1 anti-CD40 antibody (and corresponding hybridoma deposited as Accession Number KCLRG-BP-00336), including relevant SEQ ID NOS do not appear to known or taught in the prior art.     
    In turn, the claimed RM8G1-based anti-CD40 antibody produced by the KCLRF-BP-00336 hybridoma are defined by the claimed antibody, hybridoma and SEQ ID NOS. having the relevant chemical structure are structurally distinct on the primary amino acid basis. 
      In turn, the claimed antibody, hybridoma and methods are deemed of the prior art.

      It is apparent that the KCLRF-BP-00336 hybridoma is required to practice the claimedinvention (claims 2, 5, 7-9, 11, 13-20). 
     Applicant’s remarks, assurances and amendment to the specification, filed 09/09/2021, have satisfied with the requirements of the deposit of biological materials under 35 U.S.C. 112(a) and 37 CFR 1.801-1.809

       In turn, the claimed methods are deemed free of the prior art and are deemed allowable.

 

.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
September 16, 2021